NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 22a0004n.06

                                           No. 21-2880

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                                                                        FILED
 UNITED STATES OF AMERICA,                                )                       Jan 04, 2022
                                                          )                   DEBORAH S. HUNT, Clerk
           Plaintiff-Appellee,                            )
                                                          )
                                                                 ON APPEAL FROM THE
                  v.                                      )
                                                                 UNITED STATES DISTRICT
                                                          )
                                                                 COURT FOR THE EASTERN
 MATTHEW TYLER,                                           )
                                                                 DISTRICT OF MICHIGAN
                                                          )
           Defendant-Appellant.                           )
                                                          )



Before: GRIFFIN, DONALD, and BUSH, Circuit Judges.

       PER CURIAM. A jury convicted defendant Matthew Tyler of conspiracy to distribute 500

grams or more of methamphetamine, and he has served a little more than half of his 324-month

sentence. Citing the COVID-19 pandemic (and health conditions that place him at greater risk

should he contract the virus),1 Tyler moved in June 2021 for compassionate release under

18 U.S.C. § 3582(c)(1)(A). The district court denied the motion for lack of an “extraordinary and

compelling reason[]” to grant release, noting that infection rates at Tyler’s prison were extremely

low and that he was fully vaccinated against the virus. After the district court issued its order, we

held that “a defendant’s incarceration during the COVID-19 pandemic—when the defendant has

access to the COVID-19 vaccine—does not present an ‘extraordinary and compelling reason’



       1
         He also sought relief because he has served more time in prison than his codefendants but,
on appeal, he does not take issue with the district court’s rejection of this argument. Since he has
abandoned this argument, we will not address it here. See Bard v. Brown Cnty., 970 F.3d 738, 751
(6th Cir. 2020).
No. 21-2880, United States v. Tyler


warranting a sentence reduction” under § 3582(c)(1)(A). United States v. Lemons, 15 F.4th 747,

751 (6th Cir. 2021) (citation omitted); see also United States v. Traylor, 16 F.4th 485, 487 (6th

Cir. 2021) (per curiam). Our precedent thus confirms that, because Taylor has access to the

vaccine, he did not show an extraordinary and compelling reason for compassionate release.

We therefore affirm the judgment of the district court.




                                                -2-